ORDER

PER CURIAM:
AND NOW, this 12th day of January, 1999, a Rule having been entered by this Court on October 30, 1998, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Allen W. Stewart to show cause why he should not be placed on temporary suspension, upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute; Allen W. Stewart is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.